Citation Nr: 0719003	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from an April 2003 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

A motion to advance the veteran's case on the docket was 
received in August 2004, and granted the following month.

In September 2004, the Board remanded the case for additional 
development. Subsequently, a June 2005 rating action 
continued the prior denial.

In July 2005, the Board again remanded the case for 
additional development.


FINDINGS OF FACT

1.  The objective evidence does not show that the veteran has 
active malaria or residuals thereof.  His liver is not 
palpably enlarged or tender, there is no splenic prominence, 
and he has no digestive complaints.  

2.   The veteran has not submitted evidence tending to show 
that his service-connected malaria requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003, September 2004 and August 
2005 letters.  Collectively, these letters informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, the veteran's contentions, and post-service 
medical records from the VA Medical Center in Miami, and 
Oakland Park VA Outpatient Clinic.  The veteran has been 
afforded three VA examinations since May 2005.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran indicated on a 
"SSOC Notice Response" form received in November 2006 that 
he had no additional evidence to submit.  The Board is also 
unaware of any additional evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the denial of the veteran's increased rating 
claim, no additional disability ratings or effective dates 
will be assigned, so there can be no possibility of prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected malaria is currently assigned 
a noncompensable evaluation pursuant to Diagnostic Code 6304, 
effective April 1, 1946.   The veteran contends that such 
disability is more severe than contemplated by the 
noncompensable evaluation.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
evaluation for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.   See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

Evidence relevant to the severity of the veteran's malaria 
includes a May 2005 VA examination report.  According to such 
report, the veteran described having post-service symptoms, 
such as chills and a feeling of weakness, which he believes 
to be relapses of malaria.  The veteran indicated that he get 
such attacks approximately four to five times per year and 
sometimes more.  The examiner noted that the described 
symptoms were not seen on examination.  Impression was 
"[m]alaria, status stable at this moment, but the veteran 
does have frequent attacks." 
On August 2005 VA examination, the veteran reported having 
post-service recurrent attacks of malaria, but noted no 
digestive complaints during the examination.  The veteran's 
liver and spleen were not palpable.  Diagnosis was "Malarial 
infection, 1994, while on active duty with the United States 
Air Force in the South Pacific."  

The veteran underwent another VA examination in August 2006.  
The examiner indicated that the veteran's liver was not 
palpably enlarged or tender, nor was there splenic 
prominence.  The veteran stated that his digestion was 
entirely normal.  Diagnosis was past history of malarial 
parasite infection.  

On review, the Board finds that a compensable evaluation for 
malaria is not warranted, as the objective evidence of record 
fails to show that the veteran has active malaria or 
residuals thereof.  Significantly, the objective evidence of 
record, to include VA examination reports dated in May 2005, 
August 2005, and August 2006, reflects that the veteran 
appeared well and did not present during an active phase of 
malaria.  The veteran's liver and spleen were not palpable 
during the examinations.  The August 2005 VA examiner 
indicated that laboratory work for malarial parasites is not 
of any diagnostic value when the veteran appears well and not 
in any acute illness.  The same examiner, in August 2006, 
emphasized that the only way to make an accurate diagnosis of 
malaria is to have his blood drawn (when the disease is 
active) to detect any malarial parasites.  The examiner 
stated that it would be speculative to find that the 
veteran's symptoms constitute a recurrence of malarial 
symptoms since there has been no positive blood smear at the 
time of attack.  As noted by the examiner, there is no way of 
positively ruling in or out what is happening during an 
episode without objective laboratory findings.  

In the Board's July 2005 remand, the veteran was to be 
scheduled for a VA examination during a relapse of malaria 
symptoms, if possible; however, as noted, there was no 
objective evidence of a relapse of symptoms during the August 
2005 and 2006 examinations (or any other prior examination).  
The Board also points out that the VA examiner who conducted 
the August 2005 and August 2006 examinations encouraged the 
veteran to go to a VA Medical Center or to a private medical 
provider during an "attack" and get blood work done; 
however, there is no indication in the record that the 
veteran presented to any medical provider during a phase of 
active malaria while the case was in Remand status or at any 
time since his service discharge more than 60 years ago.  

The Board must ensure that the development requested in its 
remands is performed.  See Stegall v West, 11 Vet. App. 268 
(1998).  In Stegall, the Court noted that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  
Though the Board asked that the veteran be examined during 
the active process of the disease, if possible, and requested 
appropriate testing, including blood smear for malarial 
parasites, the development done was satisfactory.  As pointed 
out in the examination reports, the veteran has not been 
hospitalized for malaria in the more than 60 years since 
service discharge, he did not report to a clinic during the 
active process, and it would not be reasonable to wait for a 
recurrence for any longer period.  The August 2005 examiner 
indicated that laboratory testing without signs of an acute 
illness is of no diagnostic value.  Under the circumstances, 
the RO has substantially complied with the remand orders.  

While the veteran is service-connected for malaria, he does 
not currently have any symptoms or residuals of malaria.  The 
Board acknowledges the complaints of malarial relapses, 
however, as a lay person, the veteran is not competent to 
render a medical opinion or diagnosis.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the objective evidence does not show that the veteran has 
active malaria or residuals thereof, a compensable evaluation 
is not warranted.  Thus, the Board concludes that the 
veteran's service-connected malaria is properly assigned a 
noncompensable evaluation.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. Here, the evidence does not 
suggest that this case presents an exceptional or unusual 
disability picture such that the veteran is unable to secure 
and follow substantially gainful employment due to service-
connected malaria, or otherwise render a schedular rating 
impractical.  There is also no indication that his service-
connected malaria has produced marked interference with 
employment nor does the evidence show that the veteran is 
frequently hospitalized for pertinent disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


